
	
		I
		111th CONGRESS
		2d Session
		H. R. 4584
		IN THE HOUSE OF REPRESENTATIVES
		
			February 3, 2010
			Mr. Braley of Iowa
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To authorize the Secretary of Labor to award grants for
		  worker training, technology development, and applied research in the wind
		  energy industry production and energy efficient construction, retrofitting, and
		  design industries.
	
	
		1.Short titleThis Act may be cited as the
			 New Era Expansion
			 Act.
		2.New Era Rural
			 Workforce Training Program
			(a)EstablishmentThe Secretary of Labor shall establish a
			 program to be known as the New Era Rural Workforce Training
			 Program, to award grants for worker training, technology development,
			 and applied research in the wind energy industry production and energy
			 efficient construction, retrofitting, and design industries.
			(b)EligibilityTo
			 receive a grant under this Act, an entity shall—
				(1)be a community
			 college located in a rural area and in existence on the date of the enactment
			 of this section, that participates in wind energy workforce development, wind
			 energy research, or energy efficient construction, retrofitting, or design
			 workforce development;
				(2)have a proven
			 record of development and implementation of programs to meet the needs of
			 students, educators, and business and industry to supply the wind energy field
			 or energy efficient construction field with certified technicians, as
			 determined by the Secretary; and
				(3)have the ability
			 to leverage existing partnerships and occupational outreach and training
			 programs for secondary schools, 4-year institutions, and relevant nonprofit
			 organizations.
				(c)Definition of
			 Community CollegeIn this
			 Act, the term community college means an institution of higher
			 education (as defined in section 101 of the Higher Education Act of 1965 (20
			 U.S.C. 1001)) that—
				(1)admits as regular
			 students individuals who are beyond the age of compulsory school attendance in
			 the State in which the institution is located;
				(2)does not provide
			 an educational program for which the institution awards a bachelor’s degree or
			 an equivalent degree; and
				(3)(A)provides an educational
			 program of not less than 2 years that is acceptable for full credit toward such
			 a degree; or
					(B)offers a 2-year program in
			 engineering, technology, mathematics, applied sciences, renewable energy
			 systems or wind turbine repair, or offers green building professional
			 certification and training, designed to prepare a student to work as a
			 technician or at the semiprofessional level in engineering, scientific, or
			 other technological fields requiring the understanding and application of basic
			 engineering, scientific, or mathematical principles of knowledge.
					(d)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this Act such sums as are necessary for each of fiscal years 2010 through
			 2014.
			
